USCA11 Case: 21-13934   Document: 27-1    Date Filed: 12/07/2022   Page: 1 of 15




                                                 [DO NOT PUBLISH]
                                 In the
                 United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 21-13934
                         Non-Argument Calendar
                         ____________________

        BRANDON JAMAL RYLES,
                                                 Petitioner-Appellant,
        versus
        COMMISSIONER, ALABAMA DEPARTMENT OF
        CORRECTIONS,
        WARDEN EASTERLING CF,
        ATTORNEY GENERAL OF THE STATE OF ALABAMA,


                                               Respondents-Appellees.


                         ____________________
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022      Page: 2 of 15




        2                       Opinion of the Court                 21-13934

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                    D.C. Docket No. 2:18-cv-00569-ECM-SMD
                            ____________________

        Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
        Circuit Judges.
        PER CURIAM:
                Brandon Ryles, a state prisoner, appeals pro se the denial of
        his petition for a writ of habeas corpus. 28 U.S.C. § 2254. Ryles ar-
        gued that the State violated his right to due process by withholding
        a recording of a telephone conversation between Ryles, his code-
        fendant, and his codefendant’s girlfriend about exonerating him for
        the murders of Mark Adams and Carla Smilie. See Brady v. Mary-
        land, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972).
        Because the decision of the state court rejecting Ryles’s argument
        is not contrary to or involves an unreasonable application of clearly
        established federal law, we affirm.
                                 I. BACKGROUND
               We divide the background into two parts. First, we describe
        Ryles’s trial and direct appeal. Second, we describe Ryles’s federal
        habeas corpus proceeding.
                         A. Ryles’s Trial and Direct Appeal
               On April 4, 2011, Adams and Smilie were shot and stabbed
        inside Adams’s mobile home. The perpetrators also stole two
USCA11 Case: 21-13934     Document: 27-1      Date Filed: 12/07/2022    Page: 3 of 15




        21-13934               Opinion of the Court                       3

        firearms and a BB gun from Adams’s home. The investigation re-
        vealed that at least two different guns were used during the mur-
        ders. Investigators identified John Foster as a suspect. Foster con-
        fessed and named others, including his cousin Marquisse McClaney
        and Ryles, as accomplices.
                A grand jury in Alabama indicted Ryles, Foster, and
        McClaney for two counts of capital murder for killing during a rob-
        bery, ALA. CODE § 13A-5-40(a)(2), and one count of capital murder
        for killing two or more persons during one course of conduct, id.
        § 13A-5-40(a)(10). After his arrest, McClaney denied any
        knowledge of the crime. But after further interrogation, McClaney
        implicated Foster and Ryles.
               McClaney told police that Ryles drove McClaney and Foster
        to Adams’s home. Foster went inside to “holler at” Adams and then
        returned to Ryles’s car to report that Adams and Smilie were “get-
        ting f***ed up.” After Ryles urged Foster to rob the couple, Foster
        grabbed a shotgun from the back of Ryles’s car and entered the
        home with Ryles. While McClaney served as lookout, he heard a
        gunshot, peered through the front door, and saw Ryles stabbing
        Smilie. McClaney blamed Ryles for “all the stabbing and cutting”
        and blamed Foster for shooting Adams and Smilie multiple times.
        McClaney also recalled seeing Ryles pull Adams’s body from a
        chair and search his pants for a wallet.
                Ryles blamed Foster for the murders. Ryles told police that
        he “was just the driver and that was it” and he was unaware of Fos-
        ter’s plan when the group arrived at Adams’s home. Ryles stated
USCA11 Case: 21-13934     Document: 27-1      Date Filed: 12/07/2022    Page: 4 of 15




        4                      Opinion of the Court               21-13934

        that Foster took Ryles’s shotgun from the car and remarked, “I’m
        about to go up there . . . [and] get what’s mine.” Ryles and
        McClaney heard gunshots while waiting at the car and ran to Ad-
        ams’s front door. McClaney told Ryles that someone had been
        shot. Ryles denied entering Adams’s home.
               McClaney changed his story. McClaney wrote a letter in jail
        to “who ever that matter” blaming Foster for the two murders and
        denying that Ryles ever left the car. Later, McClaney repeated that
        version of events when deposed by Ryles’s attorneys. But
        McClaney pleaded guilty to two counts of the lesser-included of-
        fense of felony murder, ALA. CODE § 13A-6-2(a)(3), and he agreed
        to serve as a state witness at Ryles’s trial.
                On August 31, 2014, while at Kilby Correctional Facility
        awaiting Ryles’s trial the following week, McClaney telephoned his
        girlfriend, Vangela. Before the call connected, an automated voice
        advised the couple that they were sharing a “prepaid call” using an
        “account balance of $3.15” and that “this call is being recorded and
        subject to monitoring at any time.” After discussing personal mat-
        ters, Vangela said she knew Ryles’s “lawyer went up there and
        talked to [McClaney] because they called [her]” and that he “ha[d]
        to take back what [he] said.” Vangela said “the lawyers” told her
        “the only way they can help [McClaney] is if [he] back[ed] out of
        it.” She repeated that “they going to try to get you out. They said
        as soon as they get Brandon [Ryles] out, they gonna get you out,
        but they can’t help you if you don’t take it back.” Vangela ex-
        pressed frustration with McClaney’s mom, who “was telling them,
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022      Page: 5 of 15




        21-13934                Opinion of the Court                         5

        she was, like, well, they said Brandon [Ryles] did it.” Vangela re-
        counted telling McClaney’s mother that she “talked to Brandon
        [Ryles]’s lawyer and . . . we going to try to get [McClaney] out of
        here. He got to keep his mouth shut.” McClaney said that the dis-
        trict attorney had “tried to scare us and stuff,” that his attorney and
        his mother had “bribed” him to accept a plea deal, and that he had
        “told [Ryles and his lawyer] the truth.”
               Vangela asked McClaney to “[h]old on” to “see if [she] could
        get Brandon [Ryles] on here for these last few minutes.” After Ryles
        joined the call, he told McClaney, “Hey Buddy. You better do the
        right thing, but we coming to get you now.” McClaney assured
        Ryles that he did not plan to testify against him. As the call ended,
        Ryles stated, “you’re going to deal with them, you deal with me.”
                At trial, McClaney testified that Foster shot Adams and Smi-
        lie and described seeing Ryles stab Smilie. McClaney testified that
        Foster instructed him to “put it on [Ryles].” McClaney stated that
        he wrote the letter blaming Foster at Ryles’s behest while the two
        were in the same jail and that he blamed Foster because Ryles
        threatened him and he feared Ryles. McClaney testified that, after
        being transferred to Kilby Correctional Center, he talked to Ryles
        over the telephone. McClaney stated that, during a phone call with
        Ryles after entering his plea, Ryles told him to“[d]o the right thing,”
        which he took as a threat. McClaney stated that he lied to Ryles’s
        attorneys during his deposition because he was “trying to look out
        for a friend,” meaning Ryles.
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022      Page: 6 of 15




        6                       Opinion of the Court                 21-13934

               After Ryles decided to testify, the prosecutor referred to
        Ryles “receiv[ing] a phone call as of a week before jury selection”
        from McClaney. Defense counsel remarked that he had not re-
        ceived a copy of the recording despite a standing order for open file
        discovery, and the prosecutor responded that he had obtained the
        recording only two days earlier from the Department of Correc-
        tions. The trial court ruled that the parties could not “get into those
        areas” unless defense counsel opened the door in some way and
        that Ryles taking the stand did not alone open that door. The trial
        court urged the parties to request a sidebar before introducing de-
        batable evidence.
               Ryles testified that he was unaware that Foster had armed
        himself before entering Adams’s home. Ryles recalled that Foster
        returned to the car with firearms he received as collateral for
        money he was owed. Ryles denied entering Adams’s home or hear-
        ing a gunshot and insisted that he learned of Adams’s and Smilie’s
        deaths two days later. Ryles maintained that the statement he gave
        after his arrest “was false.” He admitted on cross-examination that
        he told McClaney to “do the right thing” while McClaney was at
        Kilby Correctional, but denied threatening to come after
        McClaney. The prosecutor did not attempt to introduce a record-
        ing of the telephone call or a transcript of the conversation, and
        defense counsel did not object to the line of questioning. Later, the
        prosecutor successfully sought a jury instruction on witness intim-
        idation based on McClaney’s testimony that Ryles had threatened
        him.
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022      Page: 7 of 15




        21-13934                Opinion of the Court                         7

                The jury found Ryles guilty of two counts of felony murder,
        as lesser-included offenses of his capital murder charges. The trial
        court sentenced Ryles to two consecutive terms of imprisonment
        for life.
                Ryles moved for the State to produce the recording of the
        three-way telephone call. Ryles argued that the State had violated
        Alabama Rule of Evidence 613, which requires that, “[i]n examin-
        ing a witness concerning a prior statement made by the witness,
        . . . on request the [statement] shall be shown or disclosed to op-
        posing counsel,” ALA. R. EVID. 613(a), and that the nondisclosure
        was prejudicial because the State suggested that he had intimidated
        McClaney and the trial court later gave a jury instruction on wit-
        ness intimidation. The State responded that, because it learned of
        the recorded telephone conversation on the second day of trial, it
        asked McClaney and Ryles about conversations they had while in-
        carcerated instead of introducing the recording into evidence. The
        State attested that it was providing Ryles the recording along with
        its response. The record does not reflect a ruling on Ryles’s motion.
                Ryles also moved for a new trial and argued that withhold-
        ing the recording violated his right to due process. He argued that
        the recording contained statements suggesting that the district at-
        torney had influenced McClaney to provide untruthful testimony.
        Ryles’s motion for a new trial was denied by operation of law when
        the trial court failed to act before the deadline to rule on the motion
        expired. See ALA. R. CRIM. P. 24.4.
USCA11 Case: 21-13934     Document: 27-1      Date Filed: 12/07/2022    Page: 8 of 15




        8                      Opinion of the Court               21-13934

               On direct appeal, the Alabama Court of Criminal Appeals
        ruled that the trial court did not abuse its discretion by denying
        Ryles’s motion for a new trial. It mentioned that Ryles had partici-
        pated in the recorded conversation, defense counsel could have in-
        dependently discovered the recording had Ryles told counsel of the
        conversation, and defense counsel was informed of the recording
        during trial yet did not request a continuance to review and deter-
        mine whether the recording was useful to Ryles’s case. It declined
        to address whether the State suppressed the recording and ruled
        that Ryles suffered no due process violation because the statements
        McClaney made during the conversation were not material and
        were cumulative to evidence that he was untruthful because he
        changed his story repeatedly. It reasoned that “[f]urther corrobora-
        tion of McClaney’s lack of veracity would not have changed the
        outcome of Ryles’s trial” because the jury must have discredited
        McClaney’s version of events to find Ryles guilty of felony murder
        instead of capital murder. It also reasoned that the jury could have
        disregarded McClaney’s testimony altogether and relied on other
        evidence, including Ryles’s admissions to driving Foster to Adams’s
        house, to convict Ryles of the lesser-included crimes.
               Ryles moved the appellate court to rehear the case, and he
        petitioned the Alabama Supreme Court to issue a writ of certiorari.
        But both courts denied Ryles relief summarily.
                      B. Federal Habeas Corpus Proceeding
              Ryles, through counsel, petitioned for a federal writ of ha-
        beas corpus. 28 U.S.C. § 2254. He alleged that, in determining that
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022      Page: 9 of 15




        21-13934                Opinion of the Court                         9

        he could not establish materiality under Brady, the Court of Crim-
        inal Appeals incorrectly analyzed whether the outcome of his trial
        would have been different. He argued that the decision of the state
        court was contrary to Wearry v. Cain, 577 U.S. 385 (2016), and
        Kyles v. Whitley, 514 U.S. 419 (1995), because the state court incor-
        rectly considered whether introducing the recording would have
        resulted in acquittal and whether sufficient evidence existed, absent
        McClaney’s testimony, to convict Ryles. After the State responded,
        the magistrate judge issued a report and recommendation that the
        district court deny Ryles’s petition because the state court’s deci-
        sion was not an unreasonable application of clearly established fed-
        eral law.
               The district court denied Ryles’s petition. The district court
        sustained one of Ryles’s objections to a single factual error in the
        report and recommendation and adopted the modified recommen-
        dation. The district court ruled that the state court cited the correct
        materiality standard for Brady error articulated in United States v.
        Bagley, 473 U.S. 667 (1985), and the fact that it omitted the precise
        “undermining confidence in the outcome” language from its deci-
        sion did not mean that it applied the wrong standard. The district
        court rejected Ryles’s argument that the recording was material
        and concluded that the state court’s determination that the record-
        ing was merely cumulative to other testimony before the jury and
        evidence of his guilt was not an unreasonable application of the Su-
        preme Court’s materiality standard.
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022      Page: 10 of 15




        10                      Opinion of the Court                  21-13934

              We granted Ryles a certificate of appealability to address his
        claim under Brady. See 28 U.S.C. § 2253(c).
                           II. STANDARD OF REVIEW
                 We review de novo the grant or denial of a petition for a
        writ of habeas corpus. Reed v. Sec’y, Fla. Dep’t of Corr., 767 F.3d
        1252, 1260 (11th Cir. 2014). The Antiterrorism and Effective Death
        Penalty Act “imposes a highly deferential standard for evaluating
        state-court rulings.” Id. at 1261 (quoting Renico v. Lett, 559 U.S.
        766, 773 (2010)). A state prisoner is entitled to a writ of habeas cor-
        pus only if the state court reached a decision that “involved an un-
        reasonable application of . . . clearly established Federal law.” 28
        U.S.C. § 2254(d)(1). That is, the state court must have “identifie[d]
        the correct governing legal principle from the Supreme Court’s de-
        cisions but unreasonably applie[d] that principle to the facts of the
        prisoner’s case.” Reed, 767 F.3d at 1260 (internal quotation marks
        omitted and alterations adopted). “[A]n unreasonable application
        of . . . [a Supreme Court decision] must be objectively unreasona-
        ble, not merely wrong; even clear error will not suffice.” White v.
        Woodall, 572 U.S. 415, 419 (2014) (internal quotation marks omit-
        ted). The prisoner “must show that the state court’s ruling on the
        claim . . . was so lacking in justification that there was an error well
        understood and comprehended in existing law beyond any possi-
        bility for fairminded disagreement.” Harrington v. Richter, 562
        U.S. 86, 103 (2011).
USCA11 Case: 21-13934     Document: 27-1      Date Filed: 12/07/2022     Page: 11 of 15




        21-13934               Opinion of the Court                        11

                                 III. DISCUSSION
               Ryles maintains that the State violated his right to due pro-
        cess under Brady by withholding the recording containing
        McClaney’s exculpatory statements. He argues that he was preju-
        diced because the trial court charged the jury on witness intimida-
        tion based on McClaney’s testimony that Ryles threatened him,
        which was not supported by the withheld recording. We disagree.
               As a preliminary matter, after the record on appeal was filed,
        but before briefing was complete, the State moved to correct the
        record. Fed. R. App. P. 10(e)(2)(C) (allowing appellate courts to
        certify and forward a supplement record if “anything material to
        either party is omitted from . . . the record by error or accident”).
        The State attached approximately 150 pages of McClaney’s trial
        testimony that was not transmitted to the district court and ex-
        plained that this omission likely was due to an uploading error. Be-
        cause the State avers and our review confirms that the testimony
        in the supplemental exhibit was part of the record before the adju-
        dicating state court, see Cullen v. Pinholster, 563 U.S. 170, 181-82
        (2011), we supplement the record on appeal with this testimony.
               To establish a Brady violation, Ryles had to establish that the
        evidence was favorable to him, either because it was exculpatory
        or impeaching, the prosecution willfully or inadvertently sup-
        pressed the evidence, and the suppression of the evidence preju-
        diced him. Rimmer v. Sec’y, Fla. Dep’t of Corr., 876 F.3d 1039, 1054
        (11th Cir. 2017). To establish prejudice, Ryles had to prove that the
        suppressed evidence was material. Id. Evidence is material “only if
USCA11 Case: 21-13934     Document: 27-1      Date Filed: 12/07/2022    Page: 12 of 15




        12                     Opinion of the Court                21-13934

        there is a reasonable probability that, had the evidence been dis-
        closed to the defense, the result of the proceeding would have been
        different.” Bagley, 473 U.S. at 682 (emphasis added). A “reasonable
        probability” means “a probability sufficient to undermine confi-
        dence in the outcome,” viewed in the light of the totality of the
        circumstances. Id. at 682-83. In other words, we must evaluate the
        withheld evidence “in the context of the entire record.” Turner v.
        United States, 137 S. Ct. 1885, 1893 (2017). And a defendant need
        not prove that he more likely than not would have been acquitted
        had the suppressed evidence been admitted. Wearry, 577 U.S. at
        392; Kyles, 514 U.S. at 434.
               The district court did not err in denying Ryles relief on his
        Brady claim. Even assuming that it was exculpatory and sup-
        pressed, the recording was not material. Bagley, 473 U.S. at 682.
        McClaney’s recorded statements to Vangela about having told
        Ryles’s attorneys the “truth” was cumulative of other testimony
        that he would change his story to suit his audience, including Ryles.
        The jury first heard McClaney testify that he wrote the letter exon-
        erating Ryles because Ryles threatened him and he was afraid of
        Ryles. The jury then heard McClaney admit to lying under oath to
        Ryles’s attorneys at his deposition because he was “trying to look
        out for a friend.” Defense counsel cross-examined McClaney exten-
        sively about his previous lies and motives, and McClaney main-
        tained that he saw Ryles stab Smilie and denied lying to protect his
        plea. Viewed in the context of the full record, McClaney’s recorded
        statements to Vangela, who was trying to convince McClaney to
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022     Page: 13 of 15




        21-13934                Opinion of the Court                        13

        retract his statement against Ryles to give both men a better chance
        avoiding punishment, and to Ryles, whom he admitted to being
        afraid of and threatened by, were cumulative of what the jury al-
        ready knew about McClaney’s credibility and would not have re-
        sulted in a different outcome. Id.
                We also reject Ryles’s argument that his case is nearly iden-
        tical to Wearry, in which the Supreme Court reversed a death-sen-
        tenced prisoner’s conviction based on Brady errors involving nu-
        merous pieces of undisclosed material information, including state-
        ments by the state’s key witness that he wanted to make sure
        Wearry got “the needle.” Wearry, 577 U.S. at 387-92. Unlike the
        evidence in Wearry, the recording here is cumulative of
        McClaney’s testimony before the jury that his 25-year plea deal de-
        pended on testifying truthfully at trial. And he bluntly stated that if
        he did not testify, he would be put on trial and the State would seek
        to “put a needle in [his] arm.” The jury, after hearing that testifying
        was McClaney’s only way to avoid his own capital trial, acquitted
        Ryles of capital murder and instead convicted him of the lesser-in-
        cluded offenses. Viewed in the context of the entire trial record, the
        recording does not undermine our confidence in the outcome.
        Turner, 137 S. Ct. at 1893.
               Insofar as Ryles raised it in his petition before the district
        court, the record also does not support a Giglio claim. Giglio error
        occurs “when ‘the undisclosed evidence demonstrates that the
        prosecution’s case included perjured testimony and that the prose-
        cution knew, or should have known, of the perjury.’” Trepal v.
USCA11 Case: 21-13934      Document: 27-1      Date Filed: 12/07/2022     Page: 14 of 15




        14                      Opinion of the Court                 21-13934

        Sec’y, Fla. Dep’t of Corr., 684 F.3d 1088, 1107 (11th Cir. 2012)
        (quoting Ventura v. Att’y Gen., 419 F.3d 1269, 1276-77 (11th Cir.
        2005)). To establish a Giglio error, Ryles had to prove that the pros-
        ecutor knowingly used perjured testimony or failed to correct what
        he later learned was false testimony and that the use of the perjured
        testimony was material. Id. at 1107-08. The materiality standard for
        Giglio violations imposes a lighter burden on defendants to prove
        “any reasonable likelihood that the false testimony could have af-
        fected the jury’s judgment.” Id. at 1108 & n.22 (emphasis added).
        Because of this lower materiality standard, a Giglio error, unlike a
        Brady error, can be harmless under Brecht v. Abrahamson, 507 U.S.
        619 (1993). Trepal, 684 F.3d at 1113.
               Ryles failed to satisfy either requirement under Giglio.
        McClaney’s recorded statements to Vangela that he had told the
        truth to Ryles’s attorneys and to Ryles that he did not plan to testify
        against him do not prove that his trial testimony was false or per-
        jured. At trial, McClaney admitted that he had lied several times
        for various reasons. The recording underscored what was clear
        from the start—McClaney would change his story to appease his
        audience. At trial, he testified under oath, subject to cross-exami-
        nation, that he saw Ryles stab Smilie on the night of the murders,
        and the jury heard testimony that this account was consistent with
        the story McClaney gave police shortly after his arrest. More im-
        portantly, Ryles did not allege or present any evidence that the
        prosecutor knew or should have known that McClaney’s
USCA11 Case: 21-13934     Document: 27-1     Date Filed: 12/07/2022    Page: 15 of 15




        21-13934               Opinion of the Court                      15

        testimony was false. And even if he made these showings, he did
        not establish harm under Brecht. Id.
                Ryles did not challenge the witness intimidation instruction
        on direct appeal, and the state court did not address it. 28 U.S.C.
        § 2254(b)(1)(A). But even if exhausted, his argument still fails be-
        cause the instruction was supported by McClaney’s testimony that
        Ryles threatened him into writing the to “who ever that matter”
        letter exonerating Ryles and blaming Foster.
                               IV. CONCLUSION
             We GRANT the State’s motion to correct the record and
        AFFIRM the denial of Ryles’s petition for a writ of habeas corpus.